Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments and comments, received September 2, 2021, have been fully considered by the examiner.  The following is a complete response to the September 2, 2021 communication.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11, 12, 14-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Alinsod et al (2016/0263388) in view of the teaching of Goble et al (5,891,134) and further in view of the teaching of Kwan et al (2006/0259027).
Alinsod et al discloses a method of tightening epithelium tissue of the vagina (paragraphs [0029-0031]) comprising the step of raising the temperature of the tissue to greater than 40oC (para. [0029]).  The device  comprises a fractional RF array (Figure 2 shows three electrodes, 10A, 10B and 10C, and Figure 3 shows numerous electrodes).  Alinsod et al disclose temperature sensors to monitor tissue temperature and control the delivery of energy (paragraphs [0029] and [0034], for example).  It is noted that Alinsod et al specifically disclose the probe may have “two, three, four, or more different electrodes” at paragraph [0033].  Alinsod et al fails to disclose the use of impedance 
Goble et al disclose another device for heating tissue including temperature control (Abstract, for example).  In particular, Goble et al teach that it is known to use impedance measurement to derive a temperature (col. 2, lines 10-17, for example).
	To have monitored temperature in the Alinsod et al system by measuring impedance and correlating it to a temperature would have been an obvious alternative method of monitoring temperature in view of the teaching of Goble et al.
	Regarding the specific energy delivered to tissue, Alinsod et al fail to disclose any particular energy range.  The examiner maintains that the necessary energy necessary for performing electrosurgical procedures would be well within the purview of the skilled artisan.  To that end, Kwan et al provide a device to treat body cavities, similar to the Alinsod et al device, and specifically teach that it is known to delivery energy at levels of up to 200 Watts (para. [0076], for example).  To have provided the Alinsod et al device with any known energy source capable of delivering up to 200 Watts of energy to treat tissue would have been an obvious consideration for one of ordinary skill in the art since Kwan et al specifically teach of using such energy levels for a similar treatment of tissue.
	Regarding claims 2 and 3, Alinsod et al disclose a range of 40-45 oC.  Regarding claims 4-7, Alinsod et al disclose the treatment of various vaginal tissues (paragraphs [0038-0041], for example).  Regarding claim 9, the probe has a size within the claimed range (Figure 5, for example).  Regarding claim 11, Alinsod et al (and Goble et al) teaches adjusting the delivered RF energy to maintain a regulated dose of energy (and 
	Regarding claim 15, Alinsod et al disclose a method of treating tissue as above to a temperature of above 40oC to treat urinary incontinence (para. [0040], for example).  Alinsod et al fails to disclose the specific wattage delivered to tissue, or the monitoring of electrical impedance to indirectly monitor temperature as claimed.  Alinsod does teach the adjustment of the RF energy in response to monitored temperature as addressed above.
Goble et al disclose another device for heating tissue including temperature control (Abstract, for example).  In particular, Goble et al teach that it is known to use impedance measurement to derive a temperature (col. 2, lines 10-17, for example).
	To have monitored temperature in the Alinsod et al system by measuring impedance and correlating it to a temperature would have been an obvious alternative method of monitoring temperature in view of the teaching of Goble et al.
	Regarding the specific energy delivered to tissue, Alinsod et al fail to disclose any particular energy range.  The examiner maintains that the necessary energy necessary for performing electrosurgical procedures would be well within the purview of the skilled artisan.  To that end, Kwan et al provide a device to treat body cavities, similar to the Alinsod et al device, and specifically teach that it is known to delivery energy at levels of up to 200 Watts (para. [0076], for example).  To have provided the Alinsod et al device with any known energy source capable of delivering up to 200 
	Regarding claim 16, see paragraph [0029] of Alinsod et al.  Regarding claim 17, Alinsod et al disclose the treatment of various tissues in the vaginal region including urethral tissue.  Regarding claim 19, see Figure 2 and paragraph [0033] which discloses the use of multiple electrodes.  The specific number of electrodes is deemed to be within the purview of the skilled artisan in view of Alinsod’s disclosure.
	Regarding claim 20, Alinsod et al also disclose raising anal tissue temperature to greater than 40oC to treat fecal incontinence (para. [0013] and [0029], for example).  As addressed previously, Alinsod et al disclose monitoring temperature and controlling the delivery of energy within the desired range, but fails to expressly disclose the specific wattage delivered to tissue or the use of impedance sensors to indirectly monitor tissue temperature.
Goble et al disclose another device for heating tissue including temperature control (Abstract, for example).  In particular, Goble et al teach that it is known to use impedance measurement to derive a temperature (col. 2, lines 10-17, for example).
	To have monitored temperature in the Alinsod et al system by measuring impedance and correlating it to a temperature would have been an obvious alternative method of monitoring temperature in view of the teaching of Goble et al.
	Regarding the specific energy delivered to tissue, Alinsod et al fail to disclose any particular energy range.  The examiner maintains that the necessary energy necessary for performing electrosurgical procedures would be well within the purview of .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Alinsod et al (‘388) in view of the teachings of Goble et al (‘134) and Kwan et al (‘027), and further in view of Brockman (7,695,489).
Alinsod et al disclose the heating of vaginal tissue to treat a variety of conditions, but fail to expressly disclose the treatment of dyspareunia.  The combination of the Goble et al and the Kwan et al teachings has been addressed above.
Brockman discloses another device to treat various pelvic conditions with heat, and specifically disclose the use of heat to alleviate dyspareunia (col. 5, lines 15-20).
To have used the Alinsod et al device and method, as modified by the teachings of Goble et al and Kwan et al, to treat symptoms of dyspareumia would have been an obvious consideration for one of ordinary skill in the art since Brockman fairly teaches it is known to apply heat to treat such a condition.
Response to Arguments
Applicant's arguments filed September 2, 2021 have been fully considered but they are not persuasive.
. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/October 20, 2021